Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Election
	The examiner is in receipt of applicant’s response to Office action mailed 12/10/2021, which was received 3/10/2022. Applicant’s submittal of a Terminal Disclaimer has overcome the Double Patenting rejection. The USC 101 and 103 rejections have also been overcome by the amendment and remarks, therefore, the following reasons for allowance are provide below: 
Rejoinder
Claims 1,2,11,12 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-10,13-19, directed to the species of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,11 and 20.
	The independent claims are found to be allowable for the reasons stated in the remarks filed 3/10/2022 and because the claims as a whole are not fairly taught by the cited art of record. For instance; The cited art does not teach “sending a seller eligibility configuration setting and a listing eligibility configuration setting, to a first publication application: receiving filtered identified listings from the first publication application
based on the seller eligibility configuration setting and the listing eligibility configuration setting; integrating the filtered identified listings with content from the a second publication application, and presenting the integrated filtered identified listings in conjunction with content from the second publication application, the filtered identified listings from the first publication application associated with a first; universal resource locator (URL) that is distinct from a second URL associated with the second publication application”. 


Discussion of most relevant art:
US Patents and PG-PUB
	(i) US Patent 8,583,513 to Talreja et al. teaches “A featured offer for an item in an electronic marketplace is selected based on factors such as estimated conversion rate and contribution profit. Qualified offers from various merchants are analyzed using a variety of filters, algorithms, and/or criteria to select an offer that meets the goal(s) of the marketplace provider, while providing customers with offers having terms that are also attractive to the customer. Secondary offers and/or advertisements also can be selected using similar approaches” (abstract). Talreja, however, fails to render the application's above-mentioned limitations obvious.


Non-Patent Literature
(vi) Shankar teaches a practical guide to combining products and services. Shankar, however, fails to render the application's above-mentioned limitations obvious

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625